Citation Nr: 1509471	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  05-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a rating in excess of 20 percent for lumbar strain with myositis and lumbar degenerative joint disease and degenerative disc disease (low back disability).

3.  Entitlement to a rating in excess of 10 percent for lumbar radiculopathy L4-L5.

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1948 to November 1949, and from August 1950 to August 1969.  His awards and decorations include a Combat Infantryman Badge and a Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In June 2007, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  

The record consists of paper and electronic claims files and has been reviewed.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Correspondence of record indicates that the Veteran's claims file was recently lost while on remand to the AOJ.  

The current record before the Board consists of a small rebuilt paper claims file, 44 documents in Virtual VA, and 3 documents in the Veterans Benefits Management System (VBMS).  The Board has also reviewed documentation in the Veterans Appeals Control and Locator System (VACOLS), to include the June 2007 Board hearing transcript, and Board decisions dated in October 2007, May 2012, July 2013, and October 2014.

An August 2013 COVERS screen shot in the paper claims file indicates that the Veteran's claims folder formerly consisted of 2 claims volumes.  Only one small volume has been received at the Board.  

It is clear, based on information that is currently available, that a substantial amount of documentation is missing from the Veteran's claims files, to include multiple notices of disagreement (NODs), statements of the case (SOCs), substantive appeals, and medical examination reports and treatment records.  As a result of the absence of documentation in the claims files, it is currently unclear as to which issues are on appeal before the Board.  

Prior to any Board decision with respect to the Veteran's appeal, the AOJ should undertake additional efforts to replace or rebuild the missing evidence, including contacting the Veteran for any copies of relevant information in his possession.  In particular, rebuilding efforts should be undertaken in accordance with the instructions of the Department of Veterans Affairs, Veterans Benefits Administration, Manual M21-1MR, Part III, Subpart ii, Chapter 4, Section D.

All efforts to locate the missing evidence should be clearly documented in the claims folders, and if unsuccessful, the AOJ should provide appropriate notice to the Veteran and opportunity to submit additional relevant evidence.

The Board now surmises that the issues listed on page 1 are currently on appeal.  This inference is based primarily on information gleaned from Board decisions included in VACOLS.  However, information in VACOLS and Virtual VA indicates that additional claims may be on appeal, or may warrant the issuance of a SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Of particular note:

An April 2013 supplemental statement of the case (SSOC) in Virtual VA lists several active issues for which a substantive appeal is not of record - to include increased rating claims for right and left knee disorders, for tinnitus, and for left ear hearing loss.   

February and September 2009 letters to the Veteran refer to a NOD against a June 2008 rating decision which addressed 12 issues, several of which are not listed on page 1 as issues on appeal.  

A letter dated in August 2009 refers to a NOD against a rating decision dated in November 2009.  Of course, one or both of these dates is incorrect.  Nevertheless, the Board notes that a November 2009 rating decision is not in the current record.  
 
Finally, following rebuilding efforts in accordance with M21-1MR, Part III, Subpart ii, Chapter 4, Section D, and after it has been determined which issues are pending appeal, the AOJ should complete a comprehensive SSOC detailing the evidence of record relevant to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate actions to locate the original claims folder or, if necessary, rebuild the original claims file in accordance with M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  Actions should include, but not be limited to, providing specific notice requesting the Veteran to provide any documents in his possession pertaining to his claims on appeal that are not currently in the rebuilt claims file, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran.  In particular, copies of all NODs, SOCs, SSOCs, and substantive appeals should be included in the claims file.  

2.  After completion of the above and any additional development deemed necessary, determine which issues are pending on appeal before the Board.  

3.  The issues on appeal should then be readjudicated in light of all of the evidence of record.  If an issue remains denied, the Veteran should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




